Citation Nr: 0618021	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic hepatitis C, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 through 
November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran requested a travel board 
hearing at the Winston-Salem, North Carolina RO.  However, 
the veteran failed to appear for his hearing.


FINDING OF FACT

The veteran's hepatitis C is manifested by constant fatigue, 
general aches and pains of the joints, slight jaundice, 
weight loss, and complaints of abdominal pain.


CONCLUSION OF LAW

The criteria for a 20 percent rating for hepatitis C have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.112, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in February 2004 that provided 
the notice required under the VCAA and the implementing 
regulation.  Another VCAA notice letter was sent to the 
veteran in January 2005.  Although the originating agency did 
not specifically request the veteran to submit any pertinent 
evidence in him possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provided the VA with the information and any 
authorization necessary for the VA to obtain the evidence on 
his behalf.  Therefore, the Board believes the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board notes that the veteran's VA outpatient records and 
private medical records have been obtained.  In addition, the 
veteran was provided with a VA examination.  The veteran has 
not identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the effective date 
elements of the claim, that matter is not currently before 
the Board and the originating agency will have the 
opportunity to provide the required notice before deciding 
that matter.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  

Hepatitis C manifested by intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period warrants a 10 percent evaluation.  Hepatitis C 
manifested by daily fatigue, malaise, and anorexia, (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period warrants a 20 percent 
evaluation.  Hepatitis C manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and upper right quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354.

For the purposes of evaluating conditions in § 4.114, the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.
 
Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is entitled to a 20 
percent rating for his hepatitis C.

 
History and Analysis

In a September 2001 rating decision, the RO granted service 
connection for hepatitis C and assigned the veteran a rating 
of 10 percent.  In February 2004, the veteran submitted his 
claim for an increased rating.

In March 2003, the veteran was afforded a VA examination for 
his hepatitis C.  The veteran reported dark urine, increased 
fatigue and irritability, and occasional queasiness.  The 
veteran weighed 221 pounds.  No weight loss or jaundice was 
noted and no instances of incapacitating episodes were 
reported.

In March 2004, the veteran was afforded another VA 
examination for his hepatitis C disability.  Examination 
revealed that the hepatitis had progressed from Stage I to 
Stage III during the period of 1999 to 2003 and that the 
veteran was experiencing increased fatigue and stiffness of 
the joints.  The veteran weighed 213 pounds.  The examiner 
also noted that the veteran lost about 12 pounds within a 12 
month period.  The examiner noted a slight touch of jaundice 
and jaundice at sclerae.  No incapacitating episodes were 
reported by the veteran and no generalized muscle weakening 
or muscle wasting was indicated.  The examiner also noted 
that the veteran's hepatitis resulted in the loss of 
approximately two days of work per month due to fatigue and 
joint pain.

The VA outpatient records also contain reports of fatigue and 
joint pain.  An April 2003 ultrasound of the upper right 
quadrant indicated a normal study.  An October 2003 biopsy of 
the liver indicated Grade III Stage III chronic hepatitis 
with fibrosis and no evidence of cirrhosis.  A VA outpatient 
report, dated January 2004, indicated that the veteran could 
begin to receive treatment for his hepatitis once his blood 
pressure was under control.  Another VA outpatient record, 
dated November 2004, noted that hepatitis therapy could not 
begin until the veteran abstained from alcohol for at least 
six months.  

While the veteran has not reported any incapacitating 
episodes, the most recent VA examination noted a definite 
progression of the disease, including complaints of constant 
fatigue, increased joint pain, and jaundice.  Medical records 
have also shown that the veteran has been losing weight.  
Furthermore, the veteran reported missing work approximate 
two days per month due to his hepatitis disability.  Finally, 
the VA examinations and the VA outpatient records note that 
the veteran's hepatitis has progressed from Stage I to Stage 
III.  The January and November 2004 medical records indicate 
that the veteran should be on medication for his hepatitis C 
disability, but note that such treatment is prevented by his 
other disabilities.  There is also indication that the 
veteran should be on medication for his hepatitis C 
disability.  Consequently, the Board finds that the evidence 
supports an increased rating of 20 percent for the veteran's 
hepatitis C disability.

A 40 percent rating is available when the veteran reports 
symptoms of daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and upper right quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  The veteran has not 
been shown to have incapacitating episodes, minor weight loss 
(as defined by 38 C.F.R. § 4.112), or hepatomegaly.  
Therefore, a 40 percent rating is not warranted.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2005), have been considered, but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted that there is no 
evidence of frequent hospitalization or marked interference 
with employment due to the veteran's chronic hepatitis C.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, a rating of 20 percent for the veteran's 
hepatitis C condition is warranted.


ORDER

Entitlement to a 20 percent rating for hepatitis C is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


